BEAUCHAMP, Judge.
The appellants were convicted of theft and sentenced to two years in the penitentiary.
The case was tried in the 10th Judicial District Court of Galveston County at the term which, according to the caption, began on the 4th day of October and adjourned on the 30th day of November. On the 2nd day of November and during the term of court the appellants filed in the court appeal bonds approved by the sheriff and by the district judge. No recognizance appears in the record.
We are unable to consider this appeal because the provisions of Articles 816 and 818, Vernon’s Ann. C. C. P., have not been complied with. A recognizance and not an appeal bond is required during the term of court in order to give this court jurisdiction. See the foregoing articles of the Code of Criminal Procedure and annotations thereunder; also Gilmore v. State, 109 S. W. (2d) 758.
The appeal is dismissed.